President.
If the prisoner at the bar, has been convicted of any crime, there is record evidence of such conviction, and it would not be competent to prove such fact by parole; But this is not what is offered here. To strengthen the inference from the facts already in evidence, that the roll of counterfeit bills was concealed in the saddle by the prisoner, the prosecution propose to prove, that he had a motive, a reason, for concealing the bills, if he had them in possession when he came to the public house, which reason was, that he was recognized by men who had seen him in a suspicious situation, and who would be likely to excite suspicions of him as a counterfeiter, and would, perhaps, endanger Ms being searched. It is not disputed, but that it is competent for the prosecution to prove facts and circumstances from which it maybe inferred that the prisoner concealed the bills in question; that he was nearjdie place of concealment, is in evidence; whether he has accounted for it in any way, is for the jury to consider; and certainly it may be accounted for, either by the prisoner or the prosecution ; by the former, by shewing the why and the wherefore he was in that situation; by the latter, by shewing that he could have no other motive than to conceal something, and that he had a strong inducement to conceal counterfeit paper at that particular time, if he had it about him. The weight of this evidence is not now to be determined; it is sufficient that it is relevant to the proof of a material fact in the case.
Suppose it was offered to be proved, that the prisoner had been found possessed of a large quantity of counterfeit notes, or of tools for counterfeiting, some ten years ago, in Vermont, and when discovered, that he had fled from that part of the' country, would it not be competent to prove that he recognized a person who knew these facts, and might disclose them ?
There is no record of a man’s being whipped, for the record of his sentence does not conclude that such sentence was inflicted; so that the evidence offered, is clear of the objection raised to it. Witness admitted.
The prisoner was convicted, and sentenced to the penitentiary for fourteen years.